Title: To George Washington from John Witherspoon, 14 April 1785
From: Witherspoon, John
To: Washington, George



Respected & Dear Sir
Tusculum [N.J.] April 14. 1785

Your Favour of the 8th of March reached me towards the End of that Month At that Time I was entirely ignorant where Mr Bowie was but in general supposed him to be at a great Distance in the Back Countries. However when deliberating how to get a Letter conveyed to him I receivd a few Days ago a Letter from himself dated at Chambers Town Feby 28 and though there is nothing in the Letter from whence I can judge with certainty whether he has a fixed or temporary Residence theer I have written to him to that Place & informed him of the Contents of your Letter respectng his Application to You. I can truly say that I approve of your Resolution fully though it will not be improper that some Person should be collecting Materials in the mean while. The application I made in Mr Bowies Behalf was sudden & unpremeditated. It arose in him from Zeal & Attachment & perhaps he may live to have an Opportunity of doing something that Way hereafter. Ever since I came to this Country I have been more & more convinced that it is extremely difficult for any Person acquainted only with the European

Countries to form just Sentiments or to Speak with Propriety upon american Persons and Affairs. There are certain general Classes of Ideas as well as Modes of Practice arising Naturally from the Newness of the Country which are incommunicable to those who have never been heer. I had the Honour to predict & the Happiness of seeing my Prediction accomplished that this Circumstance would greatly embarrass both the Councils & Army of great Britain in her Contest with America.
From your making no Mention of it at all I am apt to suspect that the Answer I wrote to the Letter I had the honour of receiving from you in London has never reached you. I sent that Letter by a Gentleman who seemed very ambitious of conveying it so that I thought it safer than almost any other Conveyance. The Substance of it was to inform you that it was unsafe for me or any American to have a visible Hand in bringing out Emigrants. We were fully convinced that Mr Reed my self Col. Wadsworth Mr Bingham & many others were strictly watched. A Friend of mine sent me as a Caution a Copy of an Act of Parliament laying a Fine of £500 Sterling on any that should engage Artificers to leave the Kingdom and though this was cheifly designed against transporting the finer Artists it would have been without Scruple applied to us if theer had been but a Weaver or Blacksmith in a Ships Company. For this Reason neither I nor any other took the least Step to promote Emigration although pester’d with Solicitations for that purpose. All I did therefore was by general very cautious Discourse in Scotland. I also observed in that Letter that I thought Your proposals might be altered & yet answer the same End by Selling in fee Simple a certain Number of Lots in every District reserving the rest to yourself to partake of the improved Value. This is the Way taken in the northern Parts where they understand making New Settlements very well. My Compliments to Mrs Washington to whom & you I wish all the Comforts of Your honourable Retirement & Am Sir your most obedt humble Servant

Jno. Witherspoon

